TRULINCS 78820054 - JEANBAPTISTE, LESSAGE - Unit: BR0-1-B


FROM: 78820054
TO :                                                                                        USDCSDNY
SUBJECT: Letter
DATE: 01/17/2019 07:19:27 PM                                                                OOCUMENT
                                                                                          ; ELECTRON!'.:'AI.LY FILED ·.
The Honorable Sidney H. Stein
United States District Court
                                                        MAR 1 8 201 9                     'ooc #:
Southern District of New York                                                               DATE FILED: 3
500 Pearl Street                                  CHAMBE RS OF
New York, NY 10007                            JUDG E S!DNEY H. t>TEIN
 e: United States v. Lessage Jean t:raptr.rte-""71---- - --.....:..::...:..~_ _ __   _J
   15 Cr. 854 (SHS)

I Lessage Jean Baptiste am writing to you to inform you that Mr. Myers never had my best interest in mind in pursuing the
proper remedy for this case (55 15 Cr. 854 (SHS)). I strongly feel that he misled me into taking the plea that I took, and that at
present, we have reached an irreversible point where he and I cannot continue as counsel and client. I have tried , on multiple
occasions, to dismiss Mr. Myers as my attorney, and on June 1, 2017, the presiding Judge denied me my Sixth Amendment
right to effective counsel.

I want a competent lawyer at my side--one who is going to preserve my rights as a citizen of the United States of America .
From my experience, Mr. Myers' practices are unconstitutional by misleading his clients into taking pleas-. He has claimed that
should If I reverse my plea and stand trial, I will receive a sentence of 45 years . I have also asked him to hire a private
investigator on several occasions, and he refuses to do so . He even refused this before I signed my plea.

I have now asked him for a mitigating specialist, and he has yet to assign one to me. I strongly believe Mr. Myers never had my
best interests in mind in the first place, and that I have been poorly and ineffectively advised.

I am requesting a new effective counsel as well as a private investigator. I am also requesting a Fatica hearing once I have
received the services of a private investigator, which was requested of Mr. Myers countless times.

Thank you for your time in this matter.

           !•
------,,,----- -                                   -




                                                                 ------------------·                                                                       ---                          ·-·--

          -   -------------   -
________._.,_____________                                                          ·---·--·-                                                 ---·------------

  ----1-+---              - - - - · · - · - - - - - - · · - - - - - - - · · - - · - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - · - • - - ------- - - - - - ·




        ---+-• - - - -                          ---------------------------------------•------------·-                                        - - - - - - - - - - - - - - - - - --

                                  ---   -   -     -- ·-·-------------··--------·----·------- - - - - · - - · - - - - - · - - - -



    - - - - ------------- -- ·- - - - - - - - - - - - - -
         '        '




                                                                                                                        Page2


                  that with respect to any and all dismissed charges he is not a "prevailing party" within the meaning
                  of the "Hyde Amendment," Section 617, P.L. 105-119 (Nov. 26, 1997), and will not file any claim
                  under that law.

                          The defendant hereby admits the forfeiture allegations with respect to Count Six of the
                  Indictment and agrees to forfeit to the United States, pursuant to Title 21, United States Code,
                  Section 853, any and all property constituting or derived from any proceeds the defendant obtained
                  directly or indirectly as a result of the offense charged in Count Six of the Indictment and any and
                  all property used or intended to be used in any manner or part to commit and to facilitate the
                  commission of the offense charged in Count Six of the Indictment. It is further understood that
                  any forfeiture of the defendant's assets shall not be treated as satisfaction of any fine, restitution,
                  cost of imprisonment, or any other penalty the Court may impose upon him in addition to
                  forfeiture.

                             It is further understood that the defendant shall make restitution in an amount to be
                  specified by the Court in accordance with Title 18, United States Code, Sections 3663, 3663A, and
                  3664. This amount shall be paid according to a plan established by the Court.

                         In consideration of the foregoing and pursuant to United States Sentencing Guidelines
                  ("U.S.S.G." or "Guidelines") Section 6Bl.4, the parties hereby stipulate to the following:

                                A. Offense Level

                                1.         The Guidelines provisions in effect as ofNovember 1, 2016, apply in this case.


                                2.         The offense level for Count Six is calculated as follows:

                                           a.          The Guideline applicable to the narcotics conspiracy charged in Count Six
                                                       is U.S.S.G. § 2D1.1.

                                           b.Pursuant to U.S.S.G. § 2D1.l(c)(5), because the offense involved at least
                                 (J         ~80 grams but less than 840 grams of cocaine base, the base offense level
             . ~..--5 ti- '              ?'~ is 30.
             1
                                      f F· -,,.~5
/' 1'A
(JI Y'
              r:,
         Vfl 'f,"'tf, ~'
              ""

                                     \tll 1"
                                                Jf,.
                                                       Pursuant to U.S.S.G. § 2D1.l(b)(l), b ~ e the defend~possessed~ ~
                                                       firearm in connection with the offense, two levels are addel!,

  11~{ V'-tj,Y-t. ,,,_,f              Pursuant to U.S.S.G. § 3Bl .l(c), tw-&,levels are added because the defendant was an
                                      organizer or leader of a criminal activity.
         ~                '(J         t~
   '{" f1'~- J 'Assuming the defendant clearly demonstrates acceptance of responsibility, to the
              \IJ~'> ·1satisfaction of the Government, through his allocution and subsequent conduct prior to
    ,< t, t,, )·f the imposition of sentence, a 2-level reduction will be warranted, pursuant to U.S.S.G.
    J"' ,                   '         § 3El.l(a). Furthermore, assuming the defendant has accepted responsibility as
                      V               described in the previous sentence, an additional I-level reduction is warranted,
1 Qy,/tJ- ~~                          pursuant to U.S.S.G. § 3El.l(b), because the defendant gave timely notice of his
             ,.
    or        Rev. 07.20.2016
  CRIMINAL COURT OF THE CITY OF NEW YORK
  COUNTY OF BRONX                                        CERTIFICATE OF DISPOSITION
                                                              NUMBER: 140514
  THE PEOPLE OF THE STATE OF NEW            YORK
                      vs
  JEANBAPTISTE,LESSAGE                                      08/20/1981
  Defendant                                            Date of Birth
  1741 GARFIELD STR                                           9557459Z
  Address                                              NYSID Number
  BRONX                       NY                            01/04/2014
  City                      State     Zip              Date of Arrest / Issue
  Docket Number: 2014BX000883                            Summons No:
  220 . 16 220.03 205 . 30 120.05 220.06 120.00 120.15 240 . 26
  Arraignment Charges

  Case Disposition Information :
      Date               Court Action                   -~Ju==d~g=e_ _ _ _ _ __    Pa rt
  06/ 24 / 2015     PLED GUILTY & SENTENCE IMPOSED      MCGUIRE,J                  MSG
                    PG 240.20
                    CONDITIONAL DISCHARGE=lY




NO FEE CERTIFICATION
  GOVERNMENT AGENCY                 COUNSEL ASSIGNED
  NO RECORD OF ATTORNEY READILY AVAILABLE. DEFENDANT STATES GOUNSEL WAS ASSIGNE D
  SOURCE          ACCUSATORY INSTRUMENT       DOCKET BOOK/CRIMS        CRC3030[CRS963]

      I HEREBY CERTIFY THAT THIS IS A TRUE EXCERPT OF THE RECORD ON FILE I N
 THIS COURT .
 HINNANT,A          ({!~~
 COURT OFFICIAL SIGNATURE AND SEAL
                                                       07/24/2015
                                                         DATE          FEE: NONE

 (CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT
           SEAL OVER THE SIGNATURE OF THE COURT OFFICIAL.)
TRULINCS 78820054 - JEANBAPTISTE, LESSAGE - Unit: BR0-1-B


FROM: Family, Myppl
TO: 78820054
SUBJECT: Message from 394#9177 421041
DATE: 01/03/2019 08:36:17 PM

Which jailhouse lawyer did you speak to? If ou have a Fatico Hearing the drug calculation will be 5 times what it is now ... you
will be getting close to 15 years .. .take back your plea you will get
